Name: Council Regulation (EEC) No 1732/91 of 13 June 1991 fixing the amounts of aid for fibre flax and hemp and the amount withheld to finance measures to promote the use of flax fibre for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 / 3 COUNCIL REGULATION (EEC) No 1732 /91 of 13 June 1991 fixing the amounts of aid for fibre flax and hemp and the amountwithheld to finance measures to promote the use of flax fibre for the 1991 /92 marketing year Whereas Articles 79 and 246 of the Act ofAccession of Spain and Portugal established the criteria for fixing the amount of aid for fibre flax and hemp in these two Member States; Whereas application of the abovementioned criteria entails fixing the amounts of aid and the portions of the aid to be used for financingmeasures to promote the use of flax fibre at the levels set out below, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccessioii of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (3 ) thereof, Having regard to Council Regulation (EEC) No 1308 /70 of 29 June 1970 on the common organization of the market in flax and hemp ( 1 ), as last amended by Regulation (EEC) No 3995 / 87 ( 2 ), and in particular Articles 2 (3 ) and 4 (3 ) thereof, HAS ADOPTED THIS REGULATION: Article 1Having regard to the proposal from the Commission ( 3 ), , For the 1991 /92 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308 /70 shall be: (a ) as regards flax:  ECU 318,87 per hectare for Spain and Portugal ,  ECU 374,36 per hectare for the other Member States ; (b ) as regards hemp :  ECU 289,16 per hectare for Spain and Portugal ,  ECU 339,42 per hectare for the other Member States . Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 4 of Regulation (EEC) No 1308 /70 provides that the amounts of aid for flax grown mainly for fibre and for hemp grown in the Community are to be fixed each year; Whereas , in accordance with Article 4 (2 ) of that Regulation , this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume ofproduction required in the Community and the amount that can be marketed; whereas it must be fixed, taking into account the price for flax and hemp fibres and hemp seed on the world market , the price for other competing natural products and the guide price for flax seed; Whereas Article 2 (3 ) of Regulation (EEC ) No 1308 /70 provides that the portion of aid for financing Community measures to encourage the use of fibre flax is to be fixed when aid is fixed for the marketing year in question in accordance with the criteria referred to in that paragraph ; whereas it is to be fixed in the light of trends on the market in flax, the amount of the aid for flax and the cost of the measures to be introduced; Article 2 For the 1991 / 92 marketing year , the amounts of the aid for flax to be used to finance the measures to promote the use of flax fibre referred to in Article 2 of Regulation (EEC) No 1308 /70 shall be:  ECU 31,89 per hectare for Spain and Portugal ,  ECU 37,44 per hectare for the other Member States . ( i ) OJ No L 146 , 4 . 7 . 1970 , p. 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1991 . ( 2 ) OJ No L 377 , 31 . 12 . 1987 , p . 34 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 29 . (&lt;) OJ No C 158 , 17 . 6 . 1991 . ( s ) OJ No C 158 , 17 . 6 . 1991 . No L 163 /4 Official Journal of the European Communities 26 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY